Woods, J.
The appellant complains of an instruction, but, except a recital in the motion for a new trial, there is no evidence in the record that the instruction was given. Adams v. Stringer, 78 Ind. 175.
The principal question of fact in the case was whether or not a sale of a stock of goods was made for the purpose of defrauding creditors; and the jury having found that it was not fraudulent, .we are asked to set the finding aside. If a case be conceivable, wherein we would be justified, under the rule which governs our action upon questions of fact, in setting such a verdict aside, this is not such a case.
Judgment affirmed, with costs.